Name: Commission Regulation (EEC) No 526/79 of 20 March 1979 amending for the second time Regulation (EEC) No 223/77 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 3 . 79 Official Journal of the European Communities No L 74/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 526/79 of 20 March 1979 amending for the second time Regulation (EEC) No 223/77 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas provision should therefore also be made for the use of a Community transit declaration form which is aligned with this second specimen of the export declaration form ; Whereas Regulation (EEC) No 223/77 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Transit Committee , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ( x ), and in particular Article 57 thereof, Whereas Commission Regulation (EEC) No 223/77 (2), as amended by Regulation (EEC) No 1601/77 (3 ), provided that Community transit declaration forms should conform to a prescribed specimen ; Whereas Article 15 of Regulation (EEC) No 222/77 made provisions for combining export declarations and transit declarations on a single form; Whereas, for this purpose, the specimens of the Community transit declaration forms and of the export declaration forms have been aligned to make it possible to produce the export declaration and the Community transit declaration simultaneously, regardless of the reproduction system used; Whereas Council Regulation (EEC) No 2102/77 of 20 September 1977 introducing a Community export declaration form (4 ) provided, by way of an alternative, for a second specimen form which Member States may allow to be used and which has only one description-of-goods box; Article 1 Regulation (EEC) No 223/77 is amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The forms on which Community transit declarations are made shall correspond, except as regards spaces reserved for national use and boxes wholly or partly delineated by dotted lines, to the specimens shown in Annexes I and II . Each Member State may also allow users to employ, instead of the forms referred to in Annexes I and II, forms corresponding respectively to the specimens in Annexes III and IV. These declarations shall be used in accordance with the provisions of Regulation (EEC) No 222/77 and of Articles 3 and 4 below.' 2 . Article 3 (4 ) is replaced by the following: '4 . In the case of consignments containing at the same time goods of the types referred to in Article 1 (2 ) and (3 ) of Regulation (EEC) No 222/77, continuation sheets T1 bis and T2 bis may be ( 1 ) OJ No L 38 , 9 . 2 . 1977, p. 1 . ( 2 ) OJ No L 38 , 9 . 2 . 1977, p. 20. ( 3 ) OJ No L 182, 22. 7. 1977, p. 1 . ( 4 ) OJ No L 246, 27. 9 . 1977, p. 1 . No L 74/2 Official Journal of the European Communities 24. 3 . 79 following the T symbol, boxes 22 , 42 , 43 and 49 and, where appropriate, the second box 41 shall be barred and the serial numbers of the loading lists relating to each category of goods shall be given in box 41 on the T form.' 4 . Annexes I and II of this Regulation are added as Annexes III and IV. attached to the same T form. In this case, the space following the T symbol , boxes 42, 43 and 49 and, where appropriate, the second box 41 shall be barred and the serial numbers of the continuation sheets T1 bis and T2 bis shall be given in box 41 on the T form.' 3 . Article 5 (7 ) is replaced by the following: ' 7 . In the case of consignments containing at the same time goods of the types referred to in Article 1 (2 ) and (3 ) of Regulation (EEC) No 222/77, separate loading lists must be completed and may be attached to the same T form. In this case the space Article 2 This Regulation shall enter into force on 1 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1979 . For the Commission Etienne DAVIGNON Member of the Commission 1 COMMUNITY TRANSIT DECLARATION T ANNEX I 3 Exporter REGISTRATION OF DECLARATION2 Number of sheets T BIS or loading lists (For national use) 11 Consignee1 L 1 21 Principal 22 Country of consignment 25 Country of destination P le a se s e e N o tic e b e fo re co m pl et in g th is fo rm C O P Y F O R T H E O F F IC E O F D E P A R T U R E 28 Previous Customs procedure (For national use : other transport details ) 32 Identity of means of transport 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 49 Net weight ( 1 ) 54 ( For national use) 55 Offices of transit intended (and countries) 56 Offices of transit used ( and countries ) 57 Guarantee 58 Office of destination ( name and country) 59 Attached documents 60 UNDERTAKING BY THE PRINCIPAL The principal , represented by CONTROL BY OFFICE OF DEPARTURE Results of examination : Seals affixed : number : identity : Time limit (date): Remarks : &lt;"l) F o r co m pl et io n on ly w h e n re qu ire d by C om m un ity regulation s . hereby undertakes to produce the goods described in this declara ­ tion intact and within the prescribed time limit at the office of destination . At on At ( Place of signature) (Date) (Place of signature ) (Date ) (Signature) (Stamp ) (Signature) class="page"> 1 COMMUNITY TRANSIT DECLARATION T 3 Exporter REGISTRATION OF DECLARATION2 Numbe f of sheets T BIS or loading lists (For national use) 11 Consignee2 21 Principal 22 Country of consignment 25 Country of destination P le a se s e e N o ti c e b e fo re co m pl et in g th is fo rm C O P Y F O R T H E O F F IC E O F D E S T IN A T IO N on Previous Customs procedure ( For national use : other transport details ) 32 Identity of means of transport 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 49 Net weight (1 ) 54 ( For national use) 55 Offices of transit intended ( and countries ) 56 Onices of transit used ( and countries ) 57 Guarantee 58 Office of destination ( name and country) 59 Attached documents 60 UNDERTAKING BY THE PRINCIPAL The principal , represented by CONTROL BY OFFICE OF DEPARTURE Results of examination : Seals affixed : number : identity : Time limit ( date ): Remarks : ("I) F o r co m pl et io n on ly w h e n re qu ire d by C om m un ity regulation s . hereby undertakes to produce the goods described in this declara ­ tion intact and within the prescribed time limit at the office of destination . At on At ( Place of signature) on ( Place of signature) (Date ) (Date ) ( Signature ) ( Stamp ) (Signature) 62 TRANSHIPMENTS DURING CARRIAGE Particulars of transhipment and certification by competent authorities When new seals are affixed : number : identity : Place and country : Identity of new means of transport : Identity of new container : Other particulars : At on (Place of signature ) (Date) (Signature) (Stamp) When new seals are affixed : number : identity : Place and country : Identity of new means of transport : Identity of new container : Other particulars : At , on (Place of signature) (Date) (Signature ) (Stamp) 63 OTHER INCIDENTS DURING CARRIAGE Details and measures taken Certification by competent authorities CONTROL BY OFFICE OF DESTINATION Date of arrival : Examination of seals : Remarks : At , on ! ( Place of signature) (Date ) Copy 3 returned after registration under No (Signature ) (Stamp ) \ 1 COMMUNITY TRANSIT DECLARATION T 3 Exporter REGISTRATION OF DECLARATION2 Number of sheets T BIS or loading lists (For national use) It Consignee3 21 Principal 22 Country of consignment R R E T U R N 25 Country of destination P le a se s e e N o ti c e b e fo re co m pl et in g th is fo rm O 28 Previous Customs procedure Y F p ( For national use : other transport details ) c o 32 Identity of means of transport 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 49 Net weight (1 ) 54 ( For national use) 55 Offices of transit intended ( and countries ) 56 Offices of transit used ( and countries ) 57 Guarantee 58 Office of destination ( name and country) 59 Attached documentsCONTROL BY OFFICE OF DEPARTURE Results of examination : Seals affixed : number : identity : Time limit ( date ): Remarks : 1) Fo' co rn o 'e t'o n on ly w h e n re qu ire d by C om m un ity regulation s . 60 UNDERTAKING BY THE PRINCIPAL The principal , represented by hereby undertakes to produce the goods described in this declara ­ tion intact and within the prescribed time limit at the office of destination . At , on ( Place of signature) (Date )At on ( Place of signature ) ( Date ) ( Signature ) ( Stamp ) (Signature) 62 TRANSHIPMENTS DURING CARRIAGE Particulars of transhipment and certification by competent authorities 1 Place and country : When new seals are affixed : Identity of new means of transport : Identity of new container : Other particulars : number : identity : At , on ( Place of signature) (Date) \ (Signature) (Stamp) Place and country : Identity of new means of transport : Identity of new container : Other particulars : When new seals are affixed : number : identity : At ; , on (Place of signature) (Date) (Signature) (Stamp) 63 OTHER INCIDENTS DURING CARRIAGE Details and measures taken Certification by competent authorities CONTROL BY OFFICE OF DESTINATION Date of arrival : Examination of seals : Remarks : ' Tilbagesendes til : Zuriicksenden an : Return to : Renvoyer Rinviare a :&gt; Terugzenden aan : At , on ( Place of signature) (Date ) ( Signature ) (Stamp ) Copy 3 returned after registration under No i COMMUNITY TRANSIT DECLARATION T 3 Exporter REGISTRATION OF DECLARATION2 Number of j sheets I T BIS or loading lists (For national use) 1 1 Consignee4 21 Principal 22 Country of consignment P le a se s e e N o ti c e b e fo re co m pl et in g th is fo rm 25Country of destination S T A T IS T IC A L C O P Y 28 Previous Customs procedure ( For national use : other transport details ) 32 Identity of means of transport 41 Marks , numbers , number and kind of packages ; description of goods ¢42 Statistical number ( 1 ) 43 Gross weight (1! F o r co m pl et io n on ly w he n re qu ire d by C om m un ity regulation s . 49 Net weight (1 ) 54 ( For national use) 55 Offices of transit intended ( and countries ) 56 Offices of transit used ( and countries ) COMMUNITY TRANSIT RECEIPT ( to be completed by the person concerned before production to Customs) The Customs office at ( name and country ) hereby certifies that the Community transit document registered on (date ) by the office of departure at ( name and country) under No has been lodged and that no irregularity has been observed to date concerning the consignment to which this document refers . At , on ( Place of signature ) (Date) (Signature) ( Stamp) class="page"> 1 COMMUNITY TRANSIT CONTINUATION SHEET T BIS ANNEX II 2 Serial number of sheet REGISTRATION OF DECLARATION (For national use) (For national use) i COPY FOR THE OFFICE OF DEPARTURE 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number (1 ) 43 Gross weight 1 49 Net weight (1 ) 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number (1 ) 43 Gross weight 2 49 Net weight ( 1 ) 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 3 (1) F or co m pl et io n on ly w he n re qu ir ed by C om m un ity regulation s . 49 Net weight ( 1 ) At on . (Place of signature) (Date) (Signature) class="page"> 1 COMMUNITY TRANSIT CONTINUATION SHEET T BIS REGISTRATION OF DECLARATION 2 Serial number of sheet (For national use) (For national use) 2 COPY FOR THE OFFICE OF DESTINATION 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number (1 ) 43 Gross weight 1 49 Net weight ( 1 ) 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number (1 ) 43 Gross weight 2 49 Net weight ( 1 ) 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 3 (1) F o r co m pl et io n on ly w he n re qu ire d by C om m un ity regulation s . 49 Net weight ( 1 ) At on .. (Place of signature) (Date) (Signature) class="page"> 1 COMMUNITY TRANSIT CONTINUATION SHEET I BIS REGISTRATION OF DECLARATION 2 Serial number of sheet ( For national use) ( For national use) 3 COPY FOR RETURN 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 1 49 Net weight ( 1 ) 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 2 49 Net weight (1 ) 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 3 (1) F o r co m pl et io n on ly w he n re qu ire d by C om m un ity regulation s . 49 Net weight ( 1 ) At on . (Place of signature) (Date) (Signature) class="page"> I COMMUNITY TRANSIT CONTINUATION SHEET T BIS REGISTRATION OF DECLARATIONI Serial number of sheet ( For national use) I ( For national use) | I STATISTICAL COPY4 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 1 49 Net weight ( 1 ) 42 Statistical number ( 1 )41 Marks , numbers , number and kind of packages ; description of goods 43 Gross weight 2 49 Net weight ( 1 ) 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 3 (1) F o r co m o le tio n o n lv w h p n ro m ii ro rl  (1) F o r co m pl et io n on ly w h e n re qu ire d by C om m un ity regulation s . 49 Net weight ( 1 ) At on .. ( Place of signature ) ( Date ) ( Signature)